DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Invention I. Claims 1-20, drawn to a method, classified in G05B19/4099.
Invention II. Claims 21, drawn to an apparatus, classified in G03F7/0002.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process (i.e., Invention I) as claimed can be practiced by another and materially different apparatus, e.g., a system without a dispenser wherein dispensing a formable material onto the substrate is performed by hand.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(1) Separate status in the art
(2) Different classification, or
(3) Divergent fields of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Daniel Ratoff on 09/12/2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 21 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
Claims 1-2, 12, 18-19 are objected to because of the following informalities:
Claims 1 and 12 recite the limitation “the first series of the deviation parameters” in lines 15-16 and line 4, respectively, and it should be corrected to “the first series of 
Claim 2 recites the limitation “generating the calibration measurement parameter” in lines 1-2, and it should be corrected to “the generating the calibration measurement parameter.”
Claim 12 recites the limitation “generating the scaling parameter” in line 1, and it should be corrected to “the generating the scaling parameter.”
Claim 18 recites the limitation “generating the first series of deviation parameters” in lines 1-2, and it should be corrected to “the generating the first series of deviation parameters.”
Claim 19 recites the limitation “generating the second series of deviation parameters” in lines 1-2, and it should be corrected to “the generating the second series of deviation parameters.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cherala et al. (US 20190033709 A1, hereinafter Cherala).
Regarding claim 1, Cherala teaches a method (process 1000 and/or process 1020) of shaping a film (polymeric patterned layer 150) with a template 108 on a substrate 102 with a shaping system 100 (¶ [0039]-¶ [0040], ¶ [0064]-¶ [0081]; FIGURES 1-2, 10A-10B; claim 5) comprising:
generating a first series of deviation parameters (an in-plane overlay error, a combined overlay error, and an adjusted overlay error) from deviation tests performed on a first series of test films on a first series of test substrates produced using the shaping system (¶ [0066]-¶ [0067]: 1010, 1012, 1014, and 1016 of the process 1000; ¶ [0078]-¶ [0079]: 1036, 1038, and 1040 of the process 1020; ¶ [0069], claims 7, 8: multiplicity of fields in a substrate (i.e., a series of test films on a substrate; ¶ [0064], ¶ [0074]: any number of the described acts can be combined in another order or in parallel (i.e., a series of substrates); FIGURES 10A-10B) with: 
a set of shaping conditions (¶ [0065], ¶ [0075]: initial in-plane and out of plane orientation parameters; claim 1: a tilt of an imprint head or a force applied by the imprint head; ¶ [0037]: In-plane movement includes translation of the template 118 in the plane of the template/substrate (e.g., in the X-Y plane as depicted in FIG. 1), rotation of the template in the plane of the template/substrate (e.g., in the X-Y plane and about the Z axis), and increasing or decreasing a compression force on opposite sides of the template (e.g., with a magnification actuator) to increase or decrease dimensions of the template in the X-Y plane of the template; Out-of-plane movement of the template 118 includes translation of the template along the Z-axis (e.g., to increase or decrease a force applied to the substrate via the template by increasing or decreasing the distance between the template and the substrate) and rotation of the template about an axis in the X-Y plane of the template (e.g., tilting the template with respect to the substrate); 
a calibration measurement parameter of the shaping system determined for each test substrate prior to shaping (adjustment of a relative position of the template and the substrate to reduce the in-plane alignment error; obtained from 1026, 1028, 1030 of a prior cycle of the process 1020; ¶ [0076]; FIGURE 10B); and 
a first test scaling parameter (corrected out-of-plane orientation parameters; obtained from 1018/1042 of a prior process 1000/1020, respectively; ¶ [0067], ¶ [0079]; FIGURES 10A, 10B);
generating a second series of deviation parameters  (an in-plane overlay error, a combined overlay error, and an adjusted overlay error) from the deviation tests performed on a second series of test films on a second series of test substrates produced using the shaping system (¶ [0066]-¶ [0067]: 1010, 1012, 1014, and 1016 of the process 1000; ¶ [0078]-¶ [0079]: 1036, 1038, and 1040 of the process 1020; ¶ [0069], claims 7, 8: multiplicity of fields in a substrate (i.e., a series of test films on a substrate; ¶ [0064], ¶ [0074]: any number of the described acts can be combined in another order or in parallel (i.e., a series of substrates); FIGURES 10A-10B) with the set of shaping conditions (¶ [0065], ¶ [0075]: initial in-plane and out-of-plane orientation parameters; claim 1: a tilt of an imprint head or a force applied by the imprint head; ¶ [0037]: In-plane movement includes translation of the template 118 in the plane of the template/substrate (e.g., in the X-Y plane as depicted in FIG. 1), rotation of the template in the plane of the template/substrate (e.g., in the X-Y plane and about the Z axis), and increasing or decreasing a compression force on opposite sides of the template (e.g., with a magnification actuator) to increase or decrease dimensions of the template in the X-Y plane of the template; Out-of-plane movement of the template 118 includes translation of the template along the Z-axis (e.g., to increase or decrease a force applied to the substrate via the template by increasing or decreasing the distance between the template and the substrate) and rotation of the template about an axis in the X-Y plane of the template (e.g., tilting the template with respect to the substrate);
wherein the second series of test films are produced with the calibration measurement parameter determined for each test substrate (adjustment of a relative position of the template and the substrate to reduce the in-plane alignment error; obtained from 1026, 1028, 1030 of a prior cycle of the process 1000; ¶ [0076]; FIGURE 10B); and a second test scaling parameter (corrected out-of-plane orientation parameters; obtained from 1018/1042 of a prior process 1000/1020, respectively; ¶ [0067], ¶ [0079]; FIGURES 10A, 10B); or without the calibration measurement parameter (through the process 1000; FIGURE 10A);
generating a scaling parameter (corrected out-of-plane orientation parameters) from: the first series of deviation parameters (in-plane overlaying error, combined overlay error, and adjusted overlay error); and the second series of deviation parameters (in-plane overlaying error and combined overlay error) (obtained from 1016 and 1018 of the process 1000 or 1040/1042 of the process 1020; ¶ [0067], ¶ [0079]; FIGURES 10A, 10B; of note, here, either the first series of deviation parameters or the second series of deviation parameters can be considered as known out-of-plane orientation parameters of 1016/1040 depending on the order of the first/second deviation tests – e.g., when the second series of deviation parameters are obtained before the first series of deviation parameters, the second series of deviation parameters would be considered as known out-of-plane orientation parameters for 1016/1040); 
generating the calibration measurement parameter of the shaping system, prior to forming a device yielding film on a device yielding substrate (adjustment of a relative position of the template and the substrate to reduce the in-plane alignment error; obtained from 1026, 1028, 1030 of a prior cycle of the process 1000; ¶ [0076]; FIGURE 10B); and
forming the device yielding film using the set of shaping conditions (initial in-plane and out-of-plane orientation parameters), the calibration measurement parameter (adjusted in-plane orientation parameter), and the scaling parameter (corrected out-of-plane parameters) (¶ [0081]).
Although neither of the flowcharts 10A and 10B does disclose “all” the claimed limitations of claim 1, it would be obvious to one of ordinary skill in the art to combine the acts described in the two preferred embodiments of flowcharts 10A and 10B together in any number and any order for an improved imprint process with feedback and feedforward components (¶ [0064], ¶ [0074]). Thus, Cherala teaches and/or suggests all the claimed limitations. 
Regarding claim 2, Cherala teaches that generating the calibration measurement parameter comprises: holding the template at a reference plane above the substrate using one or more actuators; estimating one or more reference forces that each of the one or more actuators use to hold the template at the reference plane for the duration of a reference time; and calculating the calibration measurement parameter as a weighted sum of the one or more reference forces (¶ [0075]: the imprint resist is contacted with a template having initial in-plane and out-of-plane orientation parameters with respect to a substrate in 1024; ¶ [0076]: 1026, 1028, and 1030; ¶ [0037]: In-plane movement of the template 118 also includes increasing or decreasing a compression force on opposite sides of the template (e.g., with a magnification actuator) to increase or decrease dimensions of the template in the X-Y plane of the template; ¶ [0060]: actuator system 908; FIGURES 9, 10B; here, “a reference plane” is where the template is in contact with the imprint resist above the substrate, and “the duration of a reference time” is any duration of time after the contacting of 1024 and before the separating of 1034).
Regarding claim 3, Cherala teaches that the estimation of each of the one or more reference forces is based on a current supplied to each of the one or more actuators (¶ [0060]: controller system 906 provides signals to actuator system 908 to adjust the relative positioning of the template and substrate; ¶ [0058]: data from the central region and the peripheral region can be used as feedback or feedforward signals to independently correct in-plane and out-of-plane errors; of note, it would be obvious to one of ordinary skill in the art the signal provided by controller is an electric signal such as current with voltage).
Regarding claim 4, Cherala teaches that when the template is at the reference plane, a patterning surface of the template is positioned above a surface of the substrate (¶ [0075]: 1024; FIGURE 10B). Although Cherala does not anticipate the claimed position of the patterning surface (i.e., 50 μm above a surface of the substrate), the claimed range of the position of the patterning surface lies inside ranges disclosed by Cherala (i.e. above a surface of the substrate). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).
Regarding claim 5, Cherala teaches that holding the template at the reference plane includes receiving position information from one or more position encoders (central alignment marks located on the template and the substrate) and sending control information to the one or more actuators based on a feedback loop (¶ [0076], ¶ [0060]; FIGURES 9, 10B).
Regarding claim 6, Cherala teaches that the imprint system 900 for adjusting a relative position of a template and a substrate based on assessed in-plane and out-of-plane deformations includes an optical system 902 for measurement of error (¶ [0060]; FIGURES 1, 9). Assessment of an in-plane alignment error (1028) follows after the template is positioned in the reference plane (1024) (¶ [0075]-¶ [0076]). When the optical system 902 assesses the in-plane errors, it is obvious to one of ordinary skill in the art that the template needs to be placed in a focal plane at least during the time for the measurement of alignment errors in consideration of the specification of the optical system, its appropriate operation, and the number of alignment points, etc. Thus, although Cherala teaches that the reference time is 1 second after the template is within 0.1% of the reference plane, through routine optimization and experiment, it would be obvious to one of ordinary skill in the art to determine an appropriate position the template in the reference plan and a time required for the measurement of alignment errors (MPEP 2145.05 II).  
Regarding claim 7, Cherala teaches that forming the test film (the process 1000 or 1020) comprises:
depositing formable material on an imprint field of the test substrate (1002, 1022); contacting the formable material on the imprint field with the template (1004, 1024); and irradiating the formable material with actinic radiation while the template is held in contact with the formable material (1006, 1032) (¶ [0065], ¶ [0075]; ¶ [0040]: energy source 138 producing energy 140 such as UV radiation; FIGURES 1, 10A,10B);
wherein the set of shaping conditions (initial in-plane and out-of-plane orientation parameters) includes a desired amount of force to be supplied by one or more actuators to the template (derived from “out-of-plane orientation parameter” including translation of the template along the Z-axis (e.g., to increase or decrease a force applied to the substrate via the template by increasing or decreasing the distance between the template and the substrate”) while the formable material is irradiated with actinic radiation (¶ [0065], ¶ [0075], ¶ [0037], ¶ [0060], ¶ [0040]; FIGURES 1,10A,10B)
wherein control information which is sent to the one or more actuators to instruct them to supply the desired amount of force is determined based on the desired amount of force (i.e., derived from “out-of-plane orientation parameter” including a force applied to the substrate along the Z-axis) and the calibration measurement parameter (adjustment of a relative position of the template and the substrate to reduce the in-plane alignment error; obtained from 1026, 1028, 1030 of a prior process 1020, the adjusted “in-plane orientation parameter” includes an increased or decreased compression force on opposite sides of the template (e.g., with a magnification actuator) to increase or decrease dimensions of the template in the X-Y plane of the template) (¶ [0065], ¶ [0075], ¶ [0076], ¶ [0037], ¶ [0060], ¶ [0058]; FIGURES 9,10A,10B).
Regarding claim 8, Cherala teaches that the test substrate includes a plurality of imprint fields; and wherein the desired amount of force is different for each imprint field (¶ [0069]: the substrate of process 1000 (the “first” substrate) includes a multiplicity of fields (a “first” multiplicity of fields), and operations 1002-1018 are repeated for each field of the substrate to generate corrected out-of-plane orientation parameters for each field of the substrate). Here, it would be obvious that the corrected out-of-plane orientation parameter generated for each field of the substrate is not always the same because, otherwise, it would not be necessary to generate the corrected parameter for each field of the substrate. 
Regarding claim 9, Cherala teaches that the deviation tests comprise:
inspecting (1010, 1012, and 1014 of 1000; 1036 and 1038 of 1020) a particular test film (imprinted pattern on a substrate) in the first or second series of test films to determine a set of differences (as presented in FIGURE 7) between positions of a first plurality of test features in the particular test film (central marks 701’/702’ and alignment marks 703’/704’ on imprint pattern transferred from central marks 508 and peripheral marks 504 of the template 500, respectively) and a second set of test features in an underlying layer underneath the particular test film (central marks 701/702 and alignment marks 703/704 on a substrate corresponding to central marks 608 and peripheral marks 604 of the substrate 600, respectively) (¶ [0051]-¶ [0056], ¶ [0066], ¶ [0078]; FIGURES 5, 6, 7, 10A, 10B). 
Regarding claim 10, Cherala teaches that the generating a particular deviation parameter in the first or second series of deviation parameters, comprises: fitting the set of differences for each of the first or second series of test films to a process variation model (simulation models such as finite element analysis); wherein the process variation model determines an estimated set of shaping conditions (i.e., a set of shaping conditions related to imprint force, air cavity, and tilt errors) that were used to shape the particular test film; and wherein the particular deviation parameter is one of the estimated set of shaping conditions (i.e., the adjusted overlay error is compared with overly errors associated with known out-of-plane orientation parameters) (¶ [0067]: 1016; ¶ [0079]: 1040).
Regarding claim 11, Cherala teaches that the deviation parameter is an estimation of force (i.e., among the set of shaping conditions related to imprint force, air cavity, and tilt errors) that one or more actuators of the shaping system supply to the template that is in contact with the formable material on the test substrate while the formable material is being exposed to actinic radiation (¶ [0067], ¶ [0079], ¶ [0037], ¶ [0060], ¶ [0040]).
Regarding claim 12, Cherala teaches that generating the scaling parameter (1016 and 1018 of the process 1000, or 1040 and 1042 of the process 1020) includes:
determining a value of the scaling parameter (corrected out-of-plane orientation parameters of the template with respect to the substrate) that minimizes a first function (corrected to reduce an expected out-of-plane overlay error of a subsequent imprinted substrate); and wherein the first function is based on the first series of the deviation parameters (in-plane overlaying error, combined overlay error, and adjusted overlay error); and the second series of deviation parameters (in-plane overlaying error, combined overlay error, and adjusted overlay error) (obtained from 1016 and 1018 of the process 1000 or 1040 and 1042 of the process 1020; ¶ [0067], ¶ [0079]; FIGURES 10A, 10B; of note, here, either the first series of deviation parameters or the second series of deviation parameters can be considered as known out-of-plane orientation parameters of 1016/1040 depending on the order of the first/second deviation tests). 
Regarding claim 17, Cherala teaches that in 1018/1042, corrected out-of-plane orientation parameters (the first test scaling parameter or the second test scaling parameter) of the template with respect to the substrate are selected to reduce an expected out-of-plane overlay error of a subsequent imprinted substrate, and the parameters include a corrected tilt angle of the template with respect to the substrate and a corrected distance between the template and the substrate (¶ [0067], ¶ [0079]; FIGURES 10A, 10B). 
Here, although Cherala does not explicitly discloses that the first scaling parameter is one, and the second scaling parameter is greater than zero and less than one, it would be obvious to one of ordinary skill in the art that the scaling parameter would be one or greater than zero and less than one – when the scaling parameter is one, it means that prior out-of-plane orientation parameters are desired enough to maintain the parameters as the same as the corrected out-of-plane orientation; on the other hand, hypothetically, if prior out-of-plane orientation parameters generate overlay errors in the imprint film beyond a predetermined threshold (e.g., due to completely useless/misreading/non-adjustable out-of-plane orientation parameters), the parameters would be disregarded (i.e., the scaling parameter is zero) so that none of the prior out-of-plane orientation parameters would be feedbacked into the imprinting system. 
Thus, the selecting corrected out-of-plane orientation parameters (1018, 1042) inherently includes a correction factor (i.e., a constant between 0 and 1) weighed with the prior out-of-plane orientation parameters. When the prior out-of-plane orientation parameters are feedbacked as being fully repeated as the same for a subsequent process, the correction factor is one, and when the prior out-of-plane orientation parameters are feedbacked as being corrected, the correction factor would be greater than zero and less than one. 
Regarding claim 18, Cherala teaches that the generating the first series of deviation parameters comprises:
(a) generating a particular calibration measurement parameter of the shaping system, prior to forming, with the template and the shaping system, a particular test film in the first series of test films on a particular substrate in the first series of test substrates (1026, 1028, 1030);
(b) forming, with the template and the shaping system, the particular test film on the particular test substrate using: the set of shaping conditions, the calibration measurement parameter, and the first test scaling parameter (1032, 1034);
(c) estimating deviations of the particular test film from an ideal film (1036, 1038);
(d) generating a particular deviation parameter in the first series of deviation parameters based on the deviations of the particular test film (1042); and
(e) forming the first series of the deviation parameters by repeating steps (a)-(d) for each particular test substrate in the first series of substrates (¶ [0069], ¶ [0074]-¶ [0080]; FIGURE 10B).
Regarding claim 19, Cherala teaches that the generating the second series of deviation parameters comprises:
(a) forming, with the template and the shaping system, a particular test film in the second series of test films on a particular substrate in the second series of test substrates using the set of shaping conditions (1002, 1004, 1006, 1008);
(b) estimating deviations of the particular test film from an ideal film (1010, 1012, 1014, 1016);
(c) generating a particular deviation parameter in the second series of deviation parameters based on the deviations of the particular test film (1018); and
(d) forming the second series of the deviation parameters by repeating steps (a)-(c) for each particular test substrate in the second series of substrates (¶ [0064]-¶ [0071]; FIGURE 10A).
Regarding claim 20, Cherala teaches that the method of manufacturing articles further comprising: processing the device yielding substrate on which the device yielding film is produced so as to manufacture the articles (¶ [0081]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cherala as applied to claims 1 and 12 above, and further in view of A blog of medium.com (“Statistics – Moments of a distribution” by Singhal, at 
https://medium.com/analytics-vidhya/statistics-moments-of-a-distribution-1bcfc4cbbd48, available in public on 06/06/2020; hereinafter Statistics). 
Regarding claim 13, Cherala teaches that the first function (expected out-of-plane overlay error) is derived from a second function (1016/1040: comparing (by a function of) the adjusted overlay error associated with known out-of-plane orientation parameters) over the first series of the deviation parameters; and the second series of deviation parameters (¶ [0067], ¶ [0079]; FIGURES 10A, 10B). However, Cherala does not specifically teach that the first function is a statistical moment that represents a variation of a second function. 
Statistics teaches that moments in statics are popularly used to describe the characteristic of distribution, and the second moment of standard deviation is used to measure the spread of values in the distribution or how far from the normal (pages 1-2). 
Cherala discloses that the overlay errors between pairs of corresponding marks of the imprinted substrate are represented as (dxn, dyn) with a vector indicating the direction and magnitude of the errors (¶ [0056]). Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the comparing step of 1016/1040 to be performed by calculating a standard deviation over the two series of adjusted overlay errors as taught by Statistics in order to yield known results of measuring the distribution of expected out-of-plane overlay error along with the directional information of the errors presented as a vector. 

Allowable Subject Matter
Claims 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 14-16, Cherala does not teach/suggest the specific functions for the second function and the scaling parameter as recites in the claims. An updated search of the relevant prior art failed to turn up any other prior art references which anticipate or could be used individually or in combination to set forth a prima facie case of obviousness and upon which to base a prior art rejection for claims rejecting these limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mizuta (US 20170050351 A1) teaches an imprinting apparatus and an imprinting method with correction information based on a flatness relation between a first response coefficient of a first template and a second response coefficient of a second template (abstract, FIGURE 9). 
Nakagawa (US 20160223919 A1) teaches an imprinting apparatus and an imprinting method by controlling an overlay between a pattern region and a shot region (abstract). 
Sato (US 20140346700 A1) teaches an imprinting apparatus and an imprinting method by controlling an overlay (abstract). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        

/LEITH S SHAFI/Primary Examiner, Art Unit 1744